DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Change of Examiner
	The examiner assigned to the instant application has changed.  The new examiner is Melissa Mercier.  Contact information is provided at the end of this Office Action.
Summary
Receipt of Applicant’s remarks and amended claims filed on September 30, 2021 is acknowledged. Claims 1-2, 4-5, 8-12, 16-20, 23, 26-28, 30, 32, 34-37, and 63-64 are pending in this application. Claims 1-2, 4-5, and 8 have been amended. Claims 3, 6-7, 13-15, 21-22, 24-25, 29, 31, 33, and 38-62 have been cancelled. All pending claims are under examination in this application. 

Information Disclosure Statement
Receipt of the Information Disclosure Statements filed on September 2, 2021 (2) and September 30, 2021 is acknowledged. Signed copies are attached to this application. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional
application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the 
The disclosure of the prior-filed application, Provisional Application No. 61/471659, and fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. 
In view of the current claims, there is not adequate support for instant claim 2, except for difficulty of walking and paralysis (this include paraplegia and quadriplegia), no other CNS abnormalities were disclosed in the Provisional Application and consequently, the Provisional Application, does not include support for claim 5 reciting that the abnormality comprises 3 up to 10 CNS abnormalities. In addition, the Provisional Application does not include support for claims 9-10 reciting “pediatric” leukemia, claims 11-12 reciting treatment with radiation and chemotherapeutic agents, claims 14-19 reciting monitoring for different periods of time after treatment, claim 26 reciting topical administration and claims 34-36 reciting treatment with chemotherapy, radiation and surgery. Thus, Applicant does not have sufficient support in the parent application to earn the priority date of the parent Provisional Application No. 61471659.  
Accordingly, the filing date of parent application No 13439615, which is 04/04/2012 will be considered for the purpose of examining the claims discussed above.

Withdrawn Objections/Rejections
Specification
The objection to the specification for being unclear, inexact, or verbose for the terms leukemia tumor or leukemic tumor has been withdrawn in view of Applicant’s arguments and the showing of tumor manifestation in the Ohanian et al. reference. 
Claim Rejections - 35 USC § 112
The rejection of claims 10 and  23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because the claim recites “wherein the pediatric tumor is a leukemia” has been withdrawn in view of Applicant’s arguments and the showing of tumor manifestation in the Ohanian et al. reference. 
The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of Applicant’s cancelation of the claim.
Claim Rejections - 35 USC § 102
The rejection of claim(s) 1-5, 8-10, 12, 20, 23, 26-28, 32, 34, 37 and 63-64 under pre-AlA 35 U.S.C. 102(b) as being anticipated by Mazzio et al. (US 2010/0209388) as evidenced by Brain Tumor: Symptoms and Signs; Cancer.net and Pediatric Leukemia, Children’s Hospital of Philadelphia has been withdrawn in view of Applicant’s amendment to claim 1 to limit the patient population of those having a CNS tumor and exhibiting at least one CNS abnormality comprising decreased muscle control. 
The rejection of claim(s) 1-5, 8, 11-12, 20, 23, 26-28, 32, 34-35 and 63-64 pre-AlA 35 U.S.C. 102(b) as being anticipated by Hoffman et al. (US 2008/0287541) as evidenced by Brain Tumor: Symptoms and Signs; Cancer.net and Pediatric Leukemia, Children’s Hospital of Philadelphia has been withdrawn in view of Applicant’s 
Claim Rejections - 35 USC § 103
The rejection of claims 1-5, 8-12, 14-20, 23, 26-28, 30, 32, 34-37 and 63-64 under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Mazzio in view of Hoffman and further in view of Stafford et al., Meningioma Radiosurgery: Tumor Control, Outcomes, and Complications among 190 Consecutive Patients, Neurosurgery 49:1029-1038, 2001 has been withdrawn in view of Applicant’s amendment to claim 1 to limit the patient population of those having a CNS tumor and exhibiting at least one CNS abnormality comprising decreased muscle control.

Maintained and New Objections/Rejections
Double Patenting
Claims 1-2, 4-5, 8-12, 16-20, 23, 26-28, 30, 32, 34-37, and 63-64 are1,376477 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,376,477. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and patented claims both recite a method of treating a CNS tumor exhibiting at least one CNS abnormality as a result of the presence of the CNS tumor but administering CoQ10.   The CNS abnormalities differ, however, the combination (difficulty with walking and decreased muscle control) are both recited and are considered obvious variants.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615